DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10, 12 and 14 -15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, 5, 10, 12 and 14-15, it is unclear if the limitations following the term “preferably” are required limitations of optional limitations. For purpose of examination, all the limitations following “preferably” are considered are optional limitations. However, Applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US3642523) in view of Song (Production Process of Hot Tinned Round Copper Wire, using the English translation provided by Applicant). 
Regarding claim 1, Schreiner teaches a method of coating copper wires with tin coating (abstract) (a process of producing a tinned copper wire). Schreiner teaches the copper wire is first annealed and scored (activation treatment), runs through the first tinning bath 17and a first cooling zone 19, and then runs through the second tinning bath 21 and a second cooling zone 23, wherein hot tinning treatment is performed on copper wire in the tinning baths to form the tin coatings (abstract, column 2 lines 29-42, column 3 lines 4-16, figure 4). Schreiner teaches the melting temperature of the second bath 21 lower than that of the first bath 17 (column 3 lines 4-16) and the second bath 21 (second temperature) has a lower temperature of first bath 17 (first temperature) (column 3 lines 40-50). Schreiner teaches the first bath is pure tin bath with temperature of 270ºC (column 3 lines 4-16, lines 29-30 and lines 43-45), which is 38ºC higher than the melting point of tin (melting point of tin is 232ºC as evidenced by Song 1.7 Tinning furnace). 
Schreiner does not explicitly teach the first temperature is at least 8ºC than the melting point of tin. However, Song teaches a method of hot tinning a copper wire 
Regarding claim 2, Schreiner teaches the first bath is pure tin bath with temperature of 270ºC (column 3 lines 4-16, lines 29-30 and lines 43-45). Song teaches the second bath is least 240ºC (1.7 Tinning furnace), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 
Regarding claim 4, Schreiner teaches both the first bath and second bath do not comprises copper (column 3 lines 4-16), thus, both bath comprises zero copper content and lies inside the claimed ranges. 
Regarding claim 5, Song teaches the cooling comprises air cooling and blow dryer (see figure 1 and 1.9 Cooling). Thus, Song teaches the cooling is wind cooling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wind cooling by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song cooling comprising the wind cooling facilitate the cooling process to fully cool the copper wire after it left the hot tinning bath.
Regarding claim 7, Song teaches the activation treatment comprises activating the copper wire with flux (1.6 Flux).
Regarding claim 8, Schreiner teaches the cooling length of the copper wire in the firs cooling is 1-3m (column 2 lines 22-25), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Regarding claim 14, Song teaches the cooling comprises air cooling and blow dryer (see figure 1 and 1.9 Cooling). Thus, Song teaches the cooling is wind cooling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wind cooling by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song cooling comprising the wind cooling facilitate the cooling process to fully cool the copper wire after it left the hot tinning bath.
Regarding claim 15, Song teaches the cooling comprises air cooling and blow dryer (see figure 1 and 1.9 Cooling). Thus, Song teaches the cooling is wind cooling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wind cooling by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song cooling comprising the wind cooling facilitate the cooling process to fully cool the copper wire after it left the hot tinning bath.
Regarding claim 18, Song teaches the activation treatment comprises activating the copper wire with flux (1.6 Flux).
Regarding claim 19, Schreiner teaches the cooling length of the copper wire in the firs cooling is 1-3m (column 2 lines 22-25), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ .

Claims 3, 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US3642523) in view of Song (Production Process of Hot Tinned Round Copper Wire, using the English translation provided by Applicant) as applied to claims 1-2, 4-5, 7-8, 13-15 and 18-19 above, and further in view of Campbell (GB2431412A)
Regarding claim 3, Schreiner teaches the second bath is tin alloy with bismuth bath (molten tin liquid comprising a rare metal) (column 3 lines 4-16). Thus, Schreiner in view of Song teaches all limitation of this claim expect the amount of the rare metal. However, Campbell teaches an alloy suitable for use in tinning copper (abstract, page 1 lines 3-7) and disclose tin alloy comprises 0.08-0.3wt% of bismuth (Page 4 lines 19-26), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of bismuth in the tin alloy to hot tinning copper wire as suggested by Campbell in the method of tinning copper wire as disclosed by Schreiner in view of Song because Campbell teaches such amount of bismuth in the alloy help in the wetting 
Regarding claim 9, Schreiner in view of Song teaches all limitations of this claim, except the first tinning bath comprises phosphorus in an amount of 0.01-0.1 wt%. However, Campbell teaches the tinning alloy comprises up to 0.01 wt% phosphorus (column 5 lines 16-21) which is inside the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 0.01wt% of phosphorus in the tin alloy to hot tinning copper wire as suggested by Campbell in the method of tinning copper wire as disclosed by Schreiner in view of Song because Campbell teaches such amount phosphorous in the tinning bath reduce the volume of dross formed on the top of an open tack of the tinning bath (column 5 lines 16-21).
Regarding claim 10, Schreiner teaches the second bath is tin alloy with bismuth bath (molten tin liquid comprising a rare metal) (column 3 lines 4-16). Thus, Schreiner in view of Song teaches all limitation of this claim expect the amount of the rare metal. However, Campbell teaches an alloy suitable for use in tinning copper (abstract, page 1 lines 3-7) and disclose tin alloy comprises 0.08-0.3wt% of bismuth (Page 4 lines 19-26), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 
Regarding claim 11, Schreiner teaches the first bath is pure tin, thus it does not comprise copper (column 3 lines 4-16). Schreiner teaches the first bath comprises zero copper content and lies inside the claimed ranges. Campbell further teaches the tinning alloy (second tinning bath) comprises 1.5-6 wt% of copper (page 4 lines 10-17), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the including an amount of copper in the tin alloy to hot tinning copper wire as suggested by Campbell in the method of tinning copper wire as disclosed by Schreiner in view of Song because Campbell teaches such amount of copper in the tinning bath provides strength to the resulting tin alloy, and reduces the rate of copper dissolution from the substrate (page 4 lines 10-17).
Regarding claim 12, Song teaches the cooling comprises air cooling and blow dryer (see figure 1 and 1.9 Cooling). Thus, Song teaches the cooling is wind cooling. It would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding claim 20, Schreiner in view of Song teaches all limitations of this claim, except the first tinning bath comprises phosphorus in an amount of 0.01-0.1 wt%. However, Campbell teaches the tinning alloy comprises up to 0.01 wt% phosphorus (column 5 lines 16-21) which is inside the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 0.01wt% of phosphorus in the tin alloy to hot tinning copper wire as suggested by Campbell in the method of tinning copper wire as disclosed by Schreiner in view of Song because Campbell teaches such amount phosphorous in the tinning bath reduce the volume of dross formed on the top of an open tack of the tinning bath (column 5 lines 16-21).

Claims 6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US3642523) in view of Song (Production Process of Hot Tinned Round Copper Wire, using the English translation provided by Applicant) as applied to claims 1-2, 4-5, 7-8, 13-15 and 18-19 above, and further in view of Schreiner2 (US4014660).
Regarding claim 6, Schreiner teaches the copper wire is conveying though each steps during the tinning process (column 3 lines 4-16 and figure 4). Thus, Schreiner in view of Song teaches all limitations of this claim, except the speed of conveying the copper wire during the process. However, Schreiner2 teaches a hot-tinned wire of 
Regarding claim 16, Schreiner teaches the copper wire is conveying though each steps during the tinning process (column 3 lines 4-16 and figure 4). Thus, Schreiner in view of Song teaches all limitations of this claim, except the speed of conveying the copper wire during the process. However, Schreiner2 teaches a hot-tinned wire of copper (abstract), and discloses the copper wire is conveying through the tinning process at the speed of 1 to 15m/s which overlaps with the claimed range (column 3 lines 10-23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one 
Regarding claim 17, Schreiner and Schreiner2 teach the diameter of the copper wire is 0.5mm (Schreiner column 3 lines 29-30, 42-43 and 1-2; Schreiner2 column 3 lines 10-23). Schreiner2 teaches the copper wire is conveying through the tinning process at the speed of 1 to 15m/s which overlaps with the claimed range (column 3 lines 10-23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such wire conveying speed as suggested by Schreiner2 in the method of tinning copper wire as suggested by Schreiner in view of Song because Schreiner2 teaches such speed provides proper time for the wire to stay it the first tinning and second tinning bath to achieve flawless wetting of the wire by the tinning liquid (column 3 lines 10-23).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/           Examiner, Art Unit 1717